Title: To James Madison from William Kirkpatrick, 2 August 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


2 August 1801, Málaga. Acknowledges receipt of JM’s 21 May letter and considers president’s plan of sending squadron to be judicious. Announces arrival of squadron at Gibraltar on 1 July; believes its appearance will bring peace with Tripoli and discourage other regencies from hostilities. Suggests need for continuing force in the area. Reports Tripolitan conflicts with Denmark and Sweden. States that Spanish quarantine against American vessels continues, despite complaints from U.S. minister at Madrid, and believes this will materially reduce direct trade.
 

   RC (DNA: RG 59, CD, Málaga, vol. 1). 3 pp.; marked duplicate; in a clerk’s hand, signed by Kirkpatrick; docketed by Wagner as received 16 Oct. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:540–41.


   A full transcription of this document has been added to the digital edition.
